Case 1:20-cv-00553-JFR Document 9-3 Filed 07/07/20 Page 1 of 2

 

 

 

 

 

 

 

 

 

STATE OF NEW MEXICO SUPPLEMENTAL REPORT

ORIGINAL OFFENSE DATE SUPP. DATE CASE NO. INCIDENT NO.

1014 6/2019 10/17/2049 anaes | ae

ORIGINAL OFFENSE REPORTED ORIGINAL PERSON CODE

DOCUMENTED INFO R - REPORTING PERSON

ORIGINAL NAME (LAST, FIRST, MIDDLE, SUFFIX) DATE OF BIRTH
= ne: M ae
| LOCATIGN OF OCCURRENCE

hima

 

EP seers OFFICE
GASE NARRATIVE

DOCUMENTED INFORMATION
REPORT DATE: OCTOBER 16, 2019

SYNOPSIS: THIS REPORT |S IN REFERENCE TO AN INCIDENT THAT { RESPONDED TO ON OCTOBER 16, 2019 na NM REGARDING AN
ALLEGED RESTRAINING ORDER VIOLATION. | BECAME INVOLVED IN THE INCIDENT WHEN | WAS DISPATCHED TO THE RESIDENCE OF HOUSE

UE FO AN ALLEGED VIOLATION OF A RESTRAINING ORDER WHERE I(T WAS REPORTED THAT A WOMAN WHO WAS
SAID TO BE THE RESPONDENT OF THE RESTRAINING GRDER WAS DRIVING BY THE REPORTING PERSON AND MAKING THREATS. UPON
ARRIVAL | MET WITH BOTH PERSON(S} INVOLVED AND FOUND NO ACTIVE RESTRAINING ORDER ONLY A PETITION FOR ONE. IT WAS ALSO
LEARNED THAT THE ALLEGEO PERSON TO BE COMMITTING THE VIOLATION WAS PARKED ON THE SIDE OF THE ROAD GOING FOR A HIKE
WHEN THE REPORT PERSON DROVE SY HER ATTEMPTED TO INTIMIDATE. | FOUND THERE TO BE NO PROOF OF ANY ALLEGED CRIME
DURING MY INVESTIGATION.

STATEMENT OF REPORTIN ON: UPON ARRIVAL TO Cedi | MADE CONTACT WITH THE REPORTING PERSON
IDENTIFIED AS ininiaihe ogni as OUTSIDE REPAIRING A CHAIN SAW WHEN | MADE CONTACT WITH HIM. UPON MAKING
CONTACT WITH HIM HE EXPLAINED TO ME THAT THE ALLEGED SUSPECT IN THE (NGIDENT IDENTIFIED AS BARBARA ANDERSEN, WAS SEEN
NEAR HIS PROPERTY TAKING PICTURES OF HIM. (QA SHOWED ME DOCUMENTATION FROM THE 1ST JUDICIAL DISTRICT GOURT THAT
HAD HIM AS THE PETITIONER AND TWO INDIVIDUALS IDENTIFIED AS eperrmaryetehrr rr repre rr mi THE RESPONDENTS. THE
PAPER WORK THAT HE SHOWED ME WAS NOT A RESTRAINING ORDER BUT A PETITION FOR ONE, | DID NOT SEE MS. ANDERSEN'S NAME ON
THE DOCUMENTS.

AS | CONTINUED TO SPEAK WITH HIM, HE MENTIONED TO ME THAT HE WAS CURRENTLY IN THE PROCESS OF INCLUDING MS. ANDERSEN ON
THE PAPERWORK. HE CONTINUED TO TALK TO ME AND STATED THAT HIS ELDERLY NEIGHBOR, WHO HE DESCRIBED AS BEING INVOLVED IN
THE OCCULT AND AS BEING A WITCH, GOES TO HIS HOUSE on ENTERS IT WITHOUT HIS PERMISSION. HE ALSO EXPLAINED TO ME THAT
SHE 1S DOING THIS AT THE DIRECTION O BECAUSE HE IS WEALTHY AND PAYING THEM TO DO THIS. AS | FURTHER
SPOKE TO HIM HE TOOK ME TO THE BACK SIDE OF HIS RESIDENCE, WHERE HE SHOWED ME SOME SMALL HOLES APPROXIMATELY 12 X 12 IN
SIZE WHERE IT APPEARED A CHIMNEY WAS ONCE INSTALLED. HE ALSO POINTED OUT SOME METAL ROOFING THAT HE SUGGESTED WAS
BEING REMOVED TO ENTER FROM OTHER AREAS. MQM TOOK ME INTO THE RESIDENCE AND SHOWED ME SOME OTHER SMALL HOLES
THAT HE BELIEVED HER TO BE ENTERING. AS | LOOKED AT THE HOLES, | WAS NOT ABLE TO UNDERSTAND HOW ANY ADULT COULD FIT AS
HE WAS SUGGESTING. ALSO TOLD ME THAT HE BELIEVED THAT BECAUSE SHE WAS A WITCH, SHE WAS ASLE TO CHANGE
HERSELF INTO A SMALL ANIMAL TO GET INTO THE HOUSE FROM THESE AREAS. THESE STATEMENTS LED ME TO SELIEVE THAT SOME OF
THE THINGS HE WAS SAYING WERE OUT OF THE ORDINARY AND HE COULD POSSIBLY HAVE SOME SORT OF MENTAL ISSUES. ! AM NOT
AWARE OF ANY OF HIS MEDICAL HISTORY AND THIS IS ONLY A DETERMINATION MADE SY MY OBSERVATIONS AND HIS STATEMENTS.

AS | CONTINUED TO TALK TO HIM, HE TOLD ME THAT HE SET UP CAMERAS AROUND HIS PROPERTY AND SHOWED ME THE LOCATIONS AS TO
WHERE THEY WERE AT. | MENTIONED TO HIM THAT HE NEEDS TO HAVE THE PAPERWORK UPDATED WITH MS. ANDERSEN'S NAME ON IT IN
ORDER FOR !T TO BE VALID. [ALSO MENTIONED THAT IF HE COMES ACROSS ANY VIDEO SURVEILLANCE THAT PROVES HE IS BEING
RARASSED, TO SAVE IT AND PROVIDE IT TO LAW ENFORCEMENT IMMEDIATELY.

STATEMENT OF ALLEGED SUSPEGT: | PROCEEDED TO SPEAK WITH THE ALLEGED SUSPECT IDENTIFIED AS MS. BARBARA ANDERSEN WHO
WAS WAITING FOR US ON WHILE SPEAKING WITH MS. ANDERSEN, SHE MENTIONED TO ME THAT WHILE SHE WAS PARKED
ON THE SIDE OF THE ROAD ON ETTING READY TO GO FOR A HIKE, SHE NOTICED SEE TRUCK COMING FROM

MS. ANDERSEN TOLD ME THAT WHEN HE SAW HER, HE DROVE BY HER AS TO INTIMIDATE HER, MS. ANDERSEN STATED
THAT HE CONTINUED TO DRIVE UP aah AND A FEW MINUTES LATER DROVE BACK DOWN AND PURPOSELY SLOWED DOWN
NEAR WHERE SHE WAS AT. | ASKED HER IF HE TOLD HER ANYTHING. MS. ANDERSEN TOLD ME THAT HE DID NOT SAY ANYTHING TO HER
BUT WAS STARING AT HER AS IF TO INTIMIDATE HER. SHE STATED THAT HE DROVE OFF AND WENT SACK TO HIS RESIDENCE. SHE TOLD ME
THAT SHE IS INVOLVED IN THE DISPUTE BECAUSE SHE USED TO DATES AND THE TWO HAVE HAD AN ONGOING CIVIL
DISPUTE REGARDING LAND AND EASEMENT. SHE TOLD ME THAT SHE WAS RECENTLY INVOLVED IN A COURT CASE WiTH@Q9EEEE AND A
NO CONTACT ORDER WAS ISSUED FOR ALL PARTIES INVOLVED BY 1ST JUDICIAL DISTRICT JUDGE QED. SHE DID MENTION THAT THERE
WAS GURRENTLY NOT RESTRAINING ORDER THAT SHE WAS AWARE OF BUT WAS GOING TO CONTACT THE COURT HERSELF DUE TO THE
INCIDENT THAT OGCURRED EARLY THAT DAY.

AT APPROXIMATELY 1530 HOURS | RECEIVED A PHONE CALL FROM MS. ANDERSEN WHO TOLD ME THAT SHE HEARD SEVERAL GUN SHOTS

THAT SHE BELIEVED TO BE COMING FROM THE AREA OF re; RESIDENCE, (NOTE: FROM THE RESIDENCE SHE WAS STAYING, AT THE
INTERSECTION OF AND

 

 

ex ®

| Case Number: Sheet 1 Of 2

 

 
Case 1:20-cv-00553-JFR Document 9-3 Filed 07/07/20 Page 2 of 2

 

 

ap, MEREMEEES RESIDENCE |S NOT VISIBLE.) SHE TOLD ME THAT HE IS A FELON AND HE HAS A GUN. MS. ANDERSEN
ECOMMENDED THAT WE GO SEARCH HIM AND ARREST HIM FOR BEING IN POSSESSION OF A GUN. | EXPLAINED TO HER THAT | COULD NOT
DO THAT BASED ON SECOND HAND INFORMATION AND NO PROOF OF PROBABLE CAUSE. | EXPLAINED TO HER THAT iF | DID THAT IT WOULD
BE A VIOLATION OF HIS RIGHTS AND IT WOULD BE AN ILLEGAL SEARCH AND SEIZURE. ! DID EXPLAIN TO HERCTHAT IF SHE COULD PROVIDE
EVIDENCE SUCH AS PHOTO, OR VIDEO, THAT WOULD BE ENOUGH BUT ALSO CAUTIONED HER NOT TO RISK HER SAFETY TO GET THIS
INFORMATION,

CASE DISPOSITION: AT THIS TIME | FOUND NO EVIDENCE OF A CRIME ON EITHER INDIVIDUAL, OR NO EVIDENCE OF ANY ROAM t
ORDER OR NO CONTACT ORDER VIOLATIONS. INCIDENT IS DOCUMENTED ON THIS REPORT. ANY OTHER INFORMATION REGA| HIS
INCIDENT WILL BE DOCUMENTED IN A SUPPLEMENT REPORT. NO OTHER ACTION TAKEN.

 

 

 

 
 
 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

nae c
veh
ee ee
ee
Sm os _
~ !
ee we
eon 18
‘hye
- cae
per
REPORTING OFFICER (P | 1D NO DATE DETECTIVE/FOLLOW-UP OFFICER) REFERRED TO LO NG DATE
3 ASSISTING OFFICER (PRINT) ee 1D NO DATE PROCESSEO SY DATE DATA ENTRY PERSON DATE
- wee ws,
{| APPROVING OFFICER (PRINT} —_ eek 1D NO BATE ee ERCET LAL Ge IN gE! pee DATE
- ae anna zi . goa fe Tube! SDEATOY SNOT ape Cae
AGENCY OPTIONAL USE (DISTRIGUTION, OTHER OFFICERS, ETC.) CASES CLEARED BY THISARREST = CASE NO CASE NO
CASE NO

 

 

 

 

Case Number: Sheet 2 Of 2
